Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed 7/11/2022, which is supplemented by the further amendment filed 8/12/2022.  Claims 18, 21-34, 37, 38, 41-47 are pending.  Claim 18 (a method), 41 (a machine), and 45 (a method) are independent. 

Response to Arguments
Applicant's arguments filed 7/11/2022 and 8/12/2022 have been fully considered but they are not persuasive. 
On page 11 of the remarks filed 7/11/2022 Applicant states: “Breiman’s unique identifier is associated with the backup file, the metadata and the operation(s) that performed these processes and does not identify Breiman’s guarded file operation request(s).”
This argument is not persuasive.  
Breiman discloses logging a plurality of data including: (“When a file access API call is hooked the following metadata information may be logged a target file type, a desired access to the file (e.g. read, write, delete, execute, etc.).” Breiman ¶ 46. “The metadata is optionally logged in association with the copy of the file to allow…. The metadata may include an indication of the length of the data contained in the file, the number of blocks allocated for the file or a byte count, the time that the file was last modified, for instance a timestamp, a file creation time, the time the file was last accessed” Breiman ¶ 51, metadata logged with copy of file to allow reconstruction.
“Optionally, request information regarding each of the detected guarded file operation requests is stored in a log. For instance, an origin process, a time of detection, the instruction type and/or classification and/or the like are logged per detected guarded file operation request.” Breiman ¶ 68.)

Thus Breiman does identify, at least, the desired access to the file, the origin process, the time of detection, instruction type etc., which are all properties of the received request.  Applicant’s claim is not specific with regard to how the identification of the file operation is performed or what data is required.  As such, the various disclosures of Breiman render obvious the claimed: 
“wherein by creating a fingerprint of each access request, a previously received access request that was the basis for encrypting or damaging one or more file is identifiable.”
Applicant’s argument is not persuasive.

On page 12 of the remarks filed 7/11/2022 Applicant states: “Breiman’s information is only logged or stored locally or remotely… and is not forwarded with Breiman’s guarded file operation request(s).”
This argument is not persuasive.  

The argued forwarding as claimed: “a fingerprint determining unit is provided, which, for the access request, creates a fingerprint that identifies the access request and forwards the access request together with the fingerprint”.
Is distinct from the separate forwarding to the access layer: “the access request is then forwarded to an access layer for the file system”.
The claim does not state where the fingerprint is forwarded and it appears to be a log of the fingerprint and associated file to allow later processing thereof.  Breiman has an analogous forwarding to a log for later analysis: 
(“metadata related to the file is extracted from a resource managed by the OS, for example from the registry. The metadata is optionally logged in association with the copy of the file to allow reconstructing the file …. when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51).

Applicant’s argument is not persuasive because Breiman “forwards” all the noted data to a log for later use.

On page 12 of the remarks filed 8/12/2022 Applicant states: “Breiman teaches immediately determining whether the process is ransomware process and these files are immediately restored by the termination of the process.  There is nothing in Breiman that teaches or suggests’ wherein by creating a fingerprint of each access request, a previously received access request that was the basis for encrypting or damaging one or more files is identifiable at a later point in time’ as claimed.”
This argument is not persuasive.

Breiman Figure 1 shows backup of a file (step 104) followed by detection of an attack (step 107) and then a subsequent remediation (step 109). Where the remediation is described as: “As shown at 109, the central preemptive protection code running on the central server 199 or the preemptive protection code can now instruct remediation of the backed up files, optionally using the stored metadata.”
	Thus, Breiman explicitly describes  “at a later point in time”.  Moreover, any stored data must be stored prior to any use at a later point in time.  Even if Breiman stored the data and immediately used it to remediate, it would still meet the claimed “at a later point in time”. 
	Additionally, and in the alternative, the claim limitation: “wherein by creating a fingerprint of each access request, a previously received access request that was the basis for encrypting or damaging one or more files is identifiable at a later point in time” does not actually require the identification of the access request.  The limitation states that the data allows identification.  This is a property of the data itself and does not require any action by the system.  Applicant’s argument is not persuasive as Breiman stores data that allows identification of the access request (Breiman ¶¶ 46, 51, 65, and 68.)


112(f) “means for” interpretation
Claim 18 comprises the following terms that invoke 112(f) and correspond to the associated disclosure:
Access management unit: Applicant’s specification p. 15, “management system 26”.
File securing unit: Applicant’s specification pp. 14-15, securing unit/system 34.
Fingerprint determining unit: Applicant’s specification pp. 14-15, fingerprint determining unit 46.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable storage medium may be interpreted to be a “transitory” storage medium which would be non-statutory under in re Nuijten, 500 F.3d at 1355.  See MPEP 2106.03.I, last paragraph. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 21-32, 34 and 41-47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breiman et al., US 2018/0211038 (filed 2017-01). 
	As to claim 18, Breiman discloses a method comprising:
for operating a data storage device, (“as shown at 101, a plurality of file operation requests sent to the OS executed on the computing device 200 and submitted by process(es) executed on the computing device 200 are scanned.” Breiman ¶ 45) including an access management unit for a file system by which (“the scanning may be done by hooking the API calls. The hooking may be done by various processes which intercept function calls or messages or events passed between applications and the OS. The preemptive protection code handles such intercepted function calls, events or messages using a hook element. Additionally or alternatively, the scanning is performed by a filter driver a kernel-mode between the OS and resource components.” Breiman ¶ 45), an access requests are generated by a process in a data processing device and transmitted to the data storage device, for files of the file system, (“The method 100 is based on scanning of file operation requests, for instance using a driver filter at the kernel mode for monitoring kernel level OS instructions between the OS and hardware resources and/or by hooking Application Program Interface (API) calls received by processes executed on the computing device.” Breiman ¶ 42) the files being made available for file access, (Breiman ¶ 55) 
wherein the access management unit includes a file securing unit that, in an event of an access request for a file that is forwarded to the file securing unit, a file securing routine is started, the access request is blocked (“As shown at 103, the execution of each guarded file operation request by the OS is delayed. The delay is optionally managed by a process derived from the execution of the runtime preemptive protection code by the hardware processor 201.” Breiman ¶ 48) until a backup copy of the file has been created and stored, (“During this delay, as shown at 104, a copy or copies of files designated by the guarded file operation request(s) is temporarily stored in a backup storage in response to the detection of the guarded file operation request(s).” Breiman ¶ 50) and the access request is then forwarded to an access layer for the file system, and access is carried out by the access layer. (“Now, as shown at 105, after a copy of the file is temporarily stored at the temporal backup space, the delayed and detected guarded file operation request is released to be executed by the operating system.” Breiman ¶ 55)
wherein during the file securing routine, the backup copy of the file is stored in a protected data memory, (“in order to make sure that the copies of the files which are stored in the storage space are not accessed by a ransomware, guarded file operation requests submitted for accessing these copies are also processed by the preemptive protection code. Optionally, access to the storage space is done only from authorized processes, for instance processes in a whitelist.” Breiman ¶ 54)
wherein a fingerprint determining unit is provided, which, for the respective access request, creates a fingerprint that identifies the access request and forwards the access request together with the fingerprint, (“The metadata is optionally logged in association with the copy of the file to allow reconstructing the file…. when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58. Forwarded to the log storage.)
wherein the file securing unit associates the fingerprint with the backup copy and (“when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58)
when the backup copy is created, the file securing unit associated the fingerprint with the file that is accessed, and (“metadata related to the file is extracted from a resource managed by the OS, for example from the registry. The metadata is optionally logged in association with the copy of the file to allow reconstructing the file …. when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶¶ 51 and 58, the backup file is the file that is accessed.)
wherein by creating a fingerprint of each access request, a previously received access request that was the basis for encrypting or damaging one or more files is identifiable at a later point in time. (Breiman Figure 1 and ¶ 65.
“When a file access API call is hooked the following metadata information may be logged a target file type, a desired access to the file (e.g. read, write, delete, execute, etc.).” Breiman ¶ 46. “The metadata is optionally logged in association with the copy of the file to allow…. The metadata may include an indication of the length of the data contained in the file, the number of blocks allocated for the file or a byte count, the time that the file was last modified, for instance a timestamp, a file creation time, the time the file was last accessed” Breiman ¶ 51, metadata logged with copy of file to allow reconstruction.
“Optionally, request information regarding each of the detected guarded file operation requests is stored in a log. For instance, an origin process, a time of detection, the instruction type and/or classification and/or the like are logged per detected guarded file operation request.” Breiman ¶ 68.)



As to claims 41 and 45, Breiman discloses the the CRM/method comprising: 
receiving, by a processor (see Breiman figure 2 showing hardware structure and ¶ 36), an access request for a file stored in a data storage device; (“the scanning may be done by hooking the API calls. The hooking may be done by various processes which intercept function calls or messages or events passed between applications and the OS. The preemptive protection code handles such intercepted function calls, events or messages using a hook element. Additionally or alternatively, the scanning is performed by a filter driver a kernel-mode between the OS and resource components.” Breiman ¶ 45, “The method 100 is based on scanning of file operation requests, for instance using a driver filter at the kernel mode for monitoring kernel level OS instructions between the OS and hardware resources and/or by hooking Application Program Interface (API) calls received by processes executed on the computing device.” Breiman ¶ 42) the files being made available for file access, (Breiman ¶ 55)
blocking, by the processor, access to the file stored in the data storage device (“As shown at 103, the execution of each guarded file operation request by the OS is delayed. The delay is optionally managed by a process derived from the execution of the runtime preemptive protection code by the hardware processor 201.” Breiman ¶ 48)until a backup copy of the file is created and stored; (“During this delay, as shown at 104, a copy or copies of files designated by the guarded file operation request(s) is temporarily stored in a backup storage in response to the detection of the guarded file operation request(s).” Breiman ¶ 50)
creating, by the processor, a fingerprint that identifies the access request; (“when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58)
forwarding, by the processor, the access request together with the fingerprint; associating, by the processor, the fingerprint with the backup copy; (“The metadata is optionally logged in association with the copy of the file to allow reconstructing the file…. when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58. Forwarded to the log storage.)
when the backup copy is created, associating, by the processor, the fingerprint with the file that is accessed; and (“metadata related to the file is extracted from a resource managed by the OS, for example from the registry. The metadata is optionally logged in association with the copy of the file to allow reconstructing the file …. when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶¶ 51 and 58, the backup file is the file that is accessed.)
forwarding, by the processor, the access request to the data storage device for access to the file. (“Now, as shown at 105, after a copy of the file is temporarily stored at the temporal backup space, the delayed and detected guarded file operation request is released to be executed by the operating system.” Breiman ¶ 55)
wherein by creating a fingerprint of each access request, a previously received access request that was the basis for encrypting or damaging one or more files is identifiable at a later point in time. (Breiman Figure 1 and ¶ 65.
“When a file access API call is hooked the following metadata information may be logged a target file type, a desired access to the file (e.g. read, write, delete, execute, etc.).” Breiman ¶ 46. “The metadata is optionally logged in association with the copy of the file to allow…. The metadata may include an indication of the length of the data contained in the file, the number of blocks allocated for the file or a byte count, the time that the file was last modified, for instance a timestamp, a file creation time, the time the file was last accessed” Breiman ¶ 51, metadata logged with copy of file to allow reconstruction.
“Optionally, request information regarding each of the detected guarded file operation requests is stored in a log. For instance, an origin process, a time of detection, the instruction type and/or classification and/or the like are logged per detected guarded file operation request.” Breiman ¶ 68.)


As to claims 21, 42, and 46, Breiman discloses the method/machine/method of claims 21, 41, and 46 and further discloses: wherein the fingerprint determining unit creates the fingerprint based on one or more items of information, such as process (ID)s, checksums, or information on additional programs used in the process. (“when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58)

As to claims 22, 43, and 47, Breiman discloses the method of claim 21, 42, and 46 and further discloses: wherein the fingerprint determining unit creates the fingerprint based on the process information in the access request, and based on a unique identification criterion determined in relation to the process in the data processing device.  (“when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58, a timestamp being unique to the process.)

As to claim 23, Breiman discloses the method of claim 18 and further discloses:
wherein the fingerprint determination is performed by the access management unit. (“when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58. The backing up being performed by the preemptive protection module.)

As to claim 24, Breiman discloses the method of claim 18 and further discloses:
wherein the fingerprint determination (“The metadata is optionally logged in association with the copy of the file …. when backing up the file and respective metadata a unique identifier of the process that performed the operation(s)” Breiman ¶ 51) is performed in the data storage device of upstream clients (“The backup storage may be a local storage of the computing device and/or a network storage resource such as a storage server and/or the like.” Breiman ¶ 50) that generate the respective access request. (see Breiman figure 2. “a management server 190 for receiving data from the computing device 200 and stores them in a database 191 and optionally to manage remote backup storage 192.” Breiman ¶ 44. The backup storage being in a server, receives the backup data from upstream clients.)


As to claim 25, Breiman discloses the method of claim 24 and further discloses:
wherein the respective fingerprint is directly associated with the respective access request. (“when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58.)

As to claim 26, Breiman discloses the method of claim 24 and further discloses:
wherein the respective fingerprint is associated with the access request by means of an identifier. (“when backing up the file and respective metadata a unique identifier of the process that performed the operation(s) and triggers the backup is stored, optionally with a timestamp.” Breiman ¶ 51. Also Breiman ¶ 58. The fingerprint is the identifier)

As to claim 27, Breiman discloses the method of claim 18 and further discloses:
wherein the access management unit includes at least one access filter, which checks an access request for at least one filter criterion and, in the event of this filter criterion being met, forwards the access request directly to the access layer, bypassing the file securing unit.
(“accessing a file only for reading as it is not about to overwrite it or even delete it yet. Such a file operation request is intercepted and not identified as a guarded file operation request.” Breiman ¶ 80. Non guarded file operations are processed without backup/interruption.)

As to claim 28, Breiman discloses the method of claim 27 and further discloses:
wherein the access filter includes a first filter stage, which checks whether an access request relates to an existing file or a file to be newly generated, and which, in the case of a file to be newly generated, forwards the access request directly to the access layer, bypassing the file securing unit. (“FIG. 4 which a flowchart that depicts actions of a Ransomware that creates new encrypted files and deletes the original files. In this modus operandi the ransomware is accessing a file only for reading as it is not about to overwrite it or even delete it yet. Such a file operation request is intercepted and not identified as a guarded file operation request. The ransomware requests a creation of a new file for holding an encrypted content of the file. This request is also not identified as a guarded file operation request as it is an operation for a creation of a new file.” Breiman ¶ 80.  Non guarded file operations are processed without backup/interruption.)

As to claim 29, Breiman discloses the method of claim 27 and further discloses:
wherein the access filter has a second filter stage, which checks whether an access request includes a write request or not, (“When the ransomware performs the first file modification operation (i.e. WriteFile, NtWriteFile, write, etc.) to that document, the respective API call is intercepted as described above and optionally a notification is forwarded to the central server 199.” Breiman ¶ 78) and which, in the event that there is no write request, forwards the access request directly to the access layer, bypassing the file securing unit. (“The ransomware requests a creation of a new file for holding an encrypted content of the file. This request is also not identified as a guarded file operation request as it is an operation for a creation of a new file.” Breiman ¶ 80).

As to claim 30, Breiman discloses the method of claim 27 and further discloses:
wherein the access filter has a third filter stage, which compares the fingerprint associated with the access request with a stored whitelist of fingerprints that are evaluated as safe, and which, in the event that the fingerprint of the access request is identical to a fingerprint in the whitelist, forwards the access request directly to the access layer, bypassing the file securing unit. (“a whitelist of processes is maintained to avoid classifying the file operation requests they submit as guarded file operation requests. The whitelist processes may be detected by identifying a process path, a process hash and/or a process signature.” Breiman ¶ 47)

As to claims 31 and 44, Breiman discloses the method/machine of claims 18 and 41 and further discloses:
wherein the access management unit extracts the fingerprint (“each one of the files is marked with a unique identifier of the process that performed the operation(s)” Breiman ¶ 58, the metadata) from the access request supplied to the file securing unit and stores it in a gray list of a process check. (“the guarded file operation request(s) and optionally the stored metadata and data about the processes submitting the guarded file operation request(s) is analyzed to determine whether the computing device 200 is under a ransomware attack.” Breiman ¶ 57.  Identifier is used to determine maliciousness.)

As to claim 32, Breiman discloses the method of claim 31 and further discloses:
wherein the process check supplies the gray list to a check procedure (“The logged data is optionally analyzed, for instance by the preemptive protection code or by a central preemptive protection code running on the server 199 to determine whether or not the computing device 200 is currently under a ransomware attack” Breiman ¶ 52), and in that the check procedure transfers the respective fingerprint in the gray list either to the whitelist of the third filter stage or to another location. (“The process is marked as a probable ransomware by the preemptive protection code and the file operation (optionally as future file operations generated by the process) is denied. Optionally, the process is terminated as well as a notification is sent to the central server 199.” Breiman ¶ 62, not whitelisted.)


As to claim 34, Breiman discloses the method of claim 32 and further discloses:
wherein the check procedure is carried out by a user (“when the process that performed the operation(s) is classified or about to be classified as a ransomware, a graphical user interface asking to validate the legitimacy of operation(s) triggering the backup may be displayed to an end-user and/or a security administrator.” Breiman ¶ 51) or automatically. (“The logged data is optionally analyzed, for instance by the preemptive protection code or by a central preemptive protection code running on the server 199 to determine whether or not the computing device 200 is currently under a ransomware attack” Breiman ¶ 52)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breiman et al., US 2018/0211038 (filed 2017-01).
As to claim 33, Breiman discloses the method of claim 32 and further discloses:
wherein, during the check procedure, the process check transfers … in the gray list either to the whitelist of the third filter stage or to a blacklist. (“The process is marked as a probable ransomware by the preemptive protection code and the file operation (optionally as future file operations generated by the process) is denied. Optionally, the process is terminated as well as a notification is sent to the central server 199.” Breiman ¶ 62, a blacklist.)

Breiman does not explicitly disclose: the respective fingerprint
In other words, Breiman contemplates denying future file operations by the process but does not suggest how the process is identified in the future.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Breiman by utilizing an identifier of the ransomware process to allow for future blocking of the ransomware process, either the process unique identifier of Breiman ¶ 51, or the identifiers of the whitelist in Breiman ¶ 47.  It would have been obvious to a person of ordinary skill in the art to store an identifier of the ransomware in a list in order to allow the system to identify future file operations by the ransomware, Breiman ¶ 62. 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breiman et al., US 2018/0211038 (filed 2017-01), in view of Strogov et al., US 2018/0357133 (filed 2017-06).
As to claim 37, Breiman discloses the method of claim 18 but does not further disclose:
wherein access to the file system by the access layer takes place by way of a block position transformation stage.

Strogov discloses: wherein access to the file system by the access layer takes place by way of a block position transformation stage. (“The file system driver 202 is configured to service a file system that controls how data is stored and retrieved in storage 208. The file system defines where in the data storage the relevant data blocks of a file are located. The file system typically interacts with storage 208 at the level of blocks. For example, read and write operations are performed in connection with data areas that have sizes divisible by the size of one block. The sequence of the blocks in the storage 208 is ordered and each block has its own number.” Strogov ¶ 32)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Breiman with Strogov by utilizing file system drivers that interact with the storage using blocks, as illustrated in Strogov.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Breiman with Strogov in order to allow a typical storage device interaction to occur, thereby allowing for a retail, off the shelf, storage device to be used, reducing cost and increasing interoperability.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breiman et al., US 2018/0211038 (filed 2017-01), in view of Markarov et al., US 2015/0046706 (filed 2013-12).
As to claim 38, Breiman discloses the method of claim 18 but does not further disclose:
wherein the file system is an encrypted file system, and in that access by the access layer takes place by way of an encryption stage.

Markarov discloses:
wherein the file system is an encrypted file system, and in that access by the access layer takes place by way of an encryption stage. (“the engine 101 is configured to intercept requests of applications 102 to access files 103, and control access of the application 102 to files 103 depending on the policies for granting of file access rights. The encryption engine 101 may intercept requests of applications 102 to access (e.g., open, read, write, etc.) files 103” Markarov ¶ 24. “according to the corresponding rule from Table 2 this application will be provided with a plaintext file. At the same time, if the file was initially encrypted, the encryption engine 101 will decrypt it before providing it” Markarov ¶ 35. “critical files may be saved in a backup storage in encrypted form, thus increasing the level of security.” Markarov ¶ 37)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Breiman with Markarov by providing for encryption, decryption, and associated policies for stored data.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide for encrypted stored files in order to secure the stored files, preventing tampering and access by unauthorized programs or users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Mitkar et al., US 2022/0215042, discloses snapshot replication by change tracking.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492